PER CURIAM.
The trial court convicted appellant, Gary Jerome Riggs, of two aggravated robberies *362after appellant pleaded guilty to both offenses. After preparation of a pre-sentence investigation report and hearing, the court assessed punishment at 49-years imprisonment for each offense.
Appellant’s court-appointed counsel has filed a brief in which he has stated in his opinion that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by presenting a professional evaluation of the record and advancing an arguable ground of error on appeal. Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.1969); see also High v. State, 573 S.W.2d 807 (Tex.Crim.App.1978); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App.1974).
A copy of counsel’s brief has been delivered to appellant, and appellant was advised that he had a right to file a pro se brief. No pro se brief has been filed within 30 days.
We have carefully reviewed the record and counsel’s brief, and we conclude that the appeal is wholly frivolous and without merit. Further, we find nothing else in the record that might arguably support the appeal.
The judgment is affirmed.